Citation Nr: 9909745	
Decision Date: 04/07/99    Archive Date: 04/16/99

DOCKET NO.  95-09 622A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to an increased rating for a low back disorder, 
currently evaluated as 40 percent disabling.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel


INTRODUCTION

The veteran had active naval service from November 1964 to 
September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1994 rating decision of the Winston-
Salem, North Carolina Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied a rating in excess of 
20 percent for the veteran's low back disorder.  The veteran 
submitted additional evidence and in an October 1996 rating 
decision, the RO granted a 40 percent rating for the 
veteran's low back disorder.  The veteran continued his 
appeal.  

In March 1997, the Board remanded the matter to the RO for 
additional development.  The Board is satisfied that the 
requested development has been accomplished and will address 
the merits of the case in this decision.

The Board notes that in an October 1996 rating decision, the 
RO denied entitlement to a total rating based on individual 
unemployability due to service-connected disability and in a 
December 1997 rating decision, the RO denied entitlement to 
special monthly pension based on the need for regular aid and 
attendance or on housebound status.  These issues have not 
been appealed, and will not be addressed herein.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's low back disorder encompasses lumbosacral 
strain and degenerative disc disease; it is manifested by 
severe limitation of motion, pain on motion and other 
neurological findings appropriate to a diseased disc.  


CONCLUSION OF LAW

A 60 percent rating for a low back disorder is warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.102, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5293 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

VA outpatient treatment records dated from February 1996 to 
August 1997 reveal that the veteran was seen for complaints 
of severe back pain.  

On VA general medical examination in March 1996, it was noted 
that the veteran was status post lumbosacral spine surgeries 
in 1974 and 1975.  He complained of worsening low back pain.  
There were no radicular symptoms in the lower extremities.  
He took Ibuprofen and Tylenol with Codeine on a daily basis.  
Examination of the lumbosacral spine revealed paraspinal 
muscle spasms.  Range of motion was forward flexion to 15 
degrees; backward extension to 10 degrees; lateral flexion to 
20 degrees, bilaterally; and rotation to 30 degrees, 
bilaterally.  Degenerative disc disease of the lumbosacral 
spine was diagnosed.  

A private medical examination was conducted in April 1996 by 
Cecil H. Neville, Jr., M.D., of Diagnostic Orthopaedics, P.C.  
The veteran related that he injured his back in service and 
continued to have back pain after his discharge.  He 
underwent surgery in 1975 and 1976 for herniated discs.  
Nonetheless, he continued to have back and left leg pain 
which required rest.  As a result, he was out of work.  He 
opened a small engine repair business in 1979 and operated 
that until 1995.  Presently, the veteran reported that the 
back pain was continuous.  He also had a frequent catching 
sensation which resulted in a severe stabbing pain on the 
left side.  Coughing and sneezing caused severe pain.  The 
pain radiated into both buttocks, but was worse on the right 
than the left.  When he walked, he experienced a burning pain 
in his buttocks and pain in his legs from the knees down.  
There was also tingling in his feet.  All forms of activity 
caused back pain, including activities of daily living.  He 
was able to get in and out of the tub and he had difficulty 
in the shower.  He also had difficulty putting on his shoes 
and socks.  He was only able to lift or carry five pounds.  
Examination of the lumbar spine demonstrated pain on 
straight-leg raising in the sitting position at 70 degrees on 
the right and 60 degrees on the left.  In the supine 
position, straight-leg raising was painful at 60 degrees, 
bilaterally.  Patellae reflexes were 1+ on the right and 3+ 
on the left.  Achilles reflexes were absent on the right and 
3+ on the left, with an unsustained clonus.  Plantar reflexes 
were down.  There was marked tenderness on palpation at L3-4, 
L4-5, and L5-S1, and in the paravertebrals on the left side 
at L4-5.  There was marked bilateral sciatic notch 
tenderness.  Range of motion was flexion to 28 degrees; 
extension to 8 degrees; right lateral bending to 12 degrees; 
and left lateral bending to 8 degrees.  Dr. Neville commented 
that the veteran exhibited marked loss of motion of the 
lumbar spine.  Sensory examination in the lower extremities 
revealed decreased sensation in the L3 dermatome on the left 
leg, the L4 dermatome on the right leg, the L5 dermatome of 
the left leg and the L4 dermatome of the left foot.  Muscle 
strength was full.  Patrick's testing produced low back pain 
bilaterally.  There was one centimeter of muscle atrophy in 
the left lower leg.  Dr. Neville concluded that the veteran 
had marked loss of lumbar motion, and evidence of sciatica 
and an L3, L4, L5 radiculopathy in the lower extremities.  He 
also commented that the veteran's history was compatible with 
spinal stenosis and spinal claudication.  

On VA examination in July 1997, it was noted that the veteran 
injured his back aboard the USS FEARLESS in 1967.  He was 
hospitalized for approximately two weeks.  He underwent back 
surgery in 1975 and a herniated disc was discovered.  
Subsequent surgery in 1976 revealed a second herniated disc.  
Presently, the veteran reported that the pain has gradually 
gotten worse over the years.  He experienced pain while 
sitting, standing or walking, and it radiated into both legs.  
Examination showed no evidence of postural abnormalities or 
fixed deformities.  No paravertebral atrophy or spasm was 
noted.  Range of motion studies demonstrated forward flexion 
to 20 degrees; backward extension to 5 degrees; lateral 
flexion to 10 degrees, bilaterally; and rotation to 15 
degrees, bilaterally.  The examiner commented that all these 
movements were accompanied or limited by pain rather than 
mechanical inability.  Bilateral deep tendon reflexes were 
equal.  X-rays showed considerable degenerative disc disease 
at the L4-5 and L5-S1 levels.  The diagnosis was post-
operative residuals of herniated nucleus pulposus of the 
lumbar spine.  The examiner remarked that no further 
statement in accordance with DeLuca could be made because it 
would be mere speculation.  

In an August 1997 medical statement for consideration for aid 
and attendance, the physician noted that the veteran had 
constant pain which was much more severe intermittently.  
Additionally the legs "gave away" in an unpredictable 
pattern.  This limited his activity.  Walking 40-100 feet 
precipitated pain and buckling of his legs.  The veteran 
declined use of devices, but the examiner noted that he was a 
candidate for a cane and/or wheelchair.  

II.  Analysis

The Board finds the veteran's claim for increased 
compensation benefits is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  When a veteran claims that a 
service-connected disability has increased in severity, the 
claim is well grounded.  Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  The Board is also satisfied that no further 
assistance is required in order to comply with the duty to 
assist mandated in 38 U.S.C.A. § 5107.  Littke v. Derwinski, 
1 Vet. App. 90 (1990).  

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Although the regulations 
require that, in evaluating a given disability, that 
disability be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2, 4.41, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are then compared to the criteria set forth 
in the VA's Schedule for Rating Disabilities.  An evaluation 
of the level of disability present must include consideration 
of the functional impairment of the veteran's ability to 
engage in ordinary activities, including employment, and the 
effect of pain on the functional abilities.  38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59.  Furthermore, the Court has held 
that the VA must consider the applicability of regulations 
relating to pain.  Quarles v. Derwinski, 3 Vet. App. 129, 139 
(1992); Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1993); 
Hatlestad v. Derwinski, 1 Vet.App. 164, 167 (1991).  The 
"functional loss due to pain is to be rated at the same 
level as the functional loss when flexion is impeded."  
Schafrath at 592.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  
(a)	Less movement than normal (due to ankylosis, limitation 
or blocking, adhesions, tendon-tie-up, contracted scars, 
etc.).  
(b)	More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.).  
(c)	Weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.).  
(d)	Excess fatigability.  
(e)	Incoordination, impaired ability to execute skilled 
movements smoothly.  
(f)	Pain on movement, swelling, deformity or atrophy of 
disuse.  Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Codes that provide a rating 
solely on the basis of loss of range of motion must consider 
38 C.F.R. §§ 4.40 and 4.45 (regulations pertaining to 
functional loss of the joints due to pain, etc.).  Therefore, 
to the extent possible, the degree of additional range of 
motion loss due to pain, weakened movement, excess 
fatigability, or incoordination should be noted.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

In a December 1997 opinion, the General Counsel of the VA 
concluded that Diagnostic Code 5293 for intervertebral disc 
syndrome involves loss of range of motion, therefore, 
38 C.F.R. §§ 4.40 and 4.45 must be considered when a 
disability is evaluated under this Diagnostic Code if the 
veteran has received less than the maximum evaluation under 
that Code.  VAOPGCPREC 36-97, December 12, 1997.  

The veteran's service connected low back disorder encompasses 
lumbosacral strain and degenerative disc disease; it is 
presently rated under Diagnostic Code 5293.  It may be rated 
under the Code that is to his best advantage; however, a 40 
percent rating is the maximum rating under Diagnostic Codes 
5292 and 5295.  Severe intervertebral disc syndrome with 
recurring attacks and intermittent relief is assigned a 40 
percent disability rating.  Pronounced intervertebral disc 
syndrome, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of the diseased disc, and little 
intermittent relief warrants a 60 percent rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293.  

The evidence of record establishes that the veteran's service 
connected low back disorder warrants a 60 percent rating 
under Diagnostic Code 5293.  On VA general medical 
examination in March 1996, paraspinal muscle spasms were 
evident.  An independent medical examination in April 1996 
noted that the veteran experienced constant back pain which 
radiated into both legs.  The examiner commented that the 
veteran exhibited marked loss of motion of the lumbar spine.  
Additionally, there was evidence of sciatica and a 
radiculopathy in the lower extremities.  Patellae, Achilles 
and plantar reflexes were reduced.  There was also evidence 
of bilateral sciatic notch tenderness.  These symptoms 
interfered with, and limited, the veteran's activities.  
Finally, the most recent VA examination in July 1997 revealed 
that the veteran had severe limitation of motion of the 
lumbar spine with pain on motion.  These findings illustrate 
persistent symptoms of intervertebral disc syndrome, with 
sciatic neuropathy, characteristic pain, and neurological 
findings appropriate to the site of the diseased discs.  
Therefore, with consideration of 38 C.F.R. §§ 4.40, 4.45 and 
DeLuca, supra, the Board concludes that the veteran's low 
back disorder is pronounced.  Hence, the maximum 60 percent 
rating under Diagnostic Code 5293 is warranted.  While a 
higher (100 percent) rating is possible under Diagnostic Code 
5286, such rating requires complete bony fixation (ankylosis) 
of the spine in an unfavorable position.  Disability of such 
severity is neither alleged, nor shown, in this case.

The Board notes that, in his informal hearing presentation, 
the veteran's representative asserted that the case should be 
remanded under Stegall v. West, 11 Vet. App. 268 (1998), 
claiming that the directives from the Board's March 1997 
remand were not fully accomplished.  However, the Board 
concludes that such remand is unnecessary.  The examiner 
commented that additional statements in accordance with 
DeLuca would be speculative.  While remand orders must be 
complied with, a physician may not be forced to render an 
opinion he is unable to give.  Furthermore, the previous VA 
examination in March 1996 as well as the April 1996 private 
medical examination, in conjunction with the July 1997 VA 
examination, provided adequate evidentiary development upon 
which the above decision is based.  


ORDER

A 60 percent rating for a low back disorder is granted, 
subject to the regulations governing the payment of monetary 
awards.  



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

 
- 9 -


- 1 -


